REISSUE APPLICATION – DETAILED ACTION

AIA  - Reissue
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,554,615 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Response Filed
	Applicant’s response, filed July 8, 2021, is improper.  37 CFR 1.173(d) states:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "<U>" and end with "</U>" to properly identify the material being added.

Claim 18 is an original patent claim, so additions to that claim should be underlined and deletions to that claim should be enclosed in brackets.  These changes should be carried through in the prosecution of this reissue application and thus should appear in each response that is submitted (because the amendments are made with respect to an issued patent, not a pending application).  New claims 19-25 and 28-50 should be underlined in their entirety and this should also be carried through the prosecution of this reissue application.  Correction is required with the next communication.  

Recapture
Claims 18-25 and 28-50 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.  Specifically, amended independent claim 18 and new independent claims 36, 49 and 50 omit recitation of the lengthwise overlapping first and second medial walls and lengthwise overlapping first and second lateral walls on the toe cap.  During the prosecution of the original application, application serial no. 14/087,092, applicant added this claim language specifically to overcome a rejection of claim 19 (which became patent claim 18).   Applicant argued at page 6 of an amendment filed 9/9/16 in the ‘092 application that claim 19 had been amended to incorporate the subject matter of claim 2 in response to an interview with the examiner on 8/31/16, where the examiner has suggested that incorporating the subject matter of claim 2 into claim 19 would make claim 19 allowable.  MPEP 1412.02 states: The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art.  MPEP 1412.02 also states:
Greenliant Systems, Inc. v. Xicor, LLC, 692 F.3d 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, “[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” Id.  
  
As these limitations are not present in claims 18-25 and 28-50 in the instant reissue application, this constitutes an improper recapture of broadened claimed subject matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-25 and 28-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As claims 20-24, 28 and 30-35 depend from claim 18, claims 37-38 and 43-48 depend from claim 36, they are likewise rejected.  	
Claim 20 also recites a “second aperture for receiving a lace.”  Apertures 76 are disclosed as receiving laces at col. 5, lines 10-12.  However, these apertures 76 are disclosed as being on the skate boot 10 and not the medial and lateral side portions 38, 40 of the outer shell 12, as apertures 46A, 46B are.  As such, apertures 76 are wholly unrelated to apertures 46A and 46B such that reciting a “second aperture” is misleading.  Furthermore, the apertures 46A and 46B are not disclosed as receiving a lace.  

Claim Rejections - 35 USC § 251
Original Patent
     	The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

     	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further 
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

     	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification'  ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
     	Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, in the instant reissue application, the disclosure does not contain an “affixing element” discussed with respect to the apertures 46A, 46B.  The purpose of the apertures 46A, 48A, is recited as follows: “Because of the presence of 
     	Therefore, claims 18-25 and 28-48, which contain, either directly or indirectly, recitations to an “affixing element” do not satisfy the “original patent” requirement.
     	Claims 18-25 and 28-48 are therefore rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 18-22, 25, 28-30, 32-33, 35, 36, 39-41, 43, 45-46 and 48-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang (U.S. Patent Application Publication No. 2012/0011742) in view of Johnson (U.S. Patent No, 1,832,866) and Racine (U.S. Patent No. 6,505,422).
In regard to claims 18, 20, 28, 29, 35, 36, 40, 41, 48 and 49, Yang teaches a shoe shell comprised of a shoe body 10 having medial and lateral side portions (two lateral vamps 12) and a toecap 20 that has medial and lateral walls (see Figs. 1 and 2).  The lateral vamps 12 have female connectors 31 (apertures) that receive male connectors 32 on the medial and lateral walls to affix the toecap 20 to the lateral vamps 12 (see Fig. 3 and paras. 0016-0018).  Yang teaches that for some sports (such as inline skating or the like) a rigid shoe shell with a displaceable toecap is needed (see paras. 0004-0005).  However, Yang does not specifically state that the shoe body 10 is a skate boot.  Given Yang’s disclosure that the particular teaching of a rigid, displaceable toe cap is needed for a shoe shell, it would have been obvious for one of ordinary skill in the art at the time the invention was made to utilize the shoe shell disclosed by Yang as a skate boot that is part of a skate structure.  Yang also teaches that when the shoe body 10 and the toe cap 20 are connected, the lateral vamps 12 and the medial and lateral walls of the top cap 20 are overlapping and the lateral vamps 12 cover the medial and lateral walls (see Fig. 3).  However, Johnson teaches a similar ice skate having a shoe portion 2 with medial and lateral side portions and a toe cap 6 with medial and lateral walls (see Fig. 1 and 3).  Figure 1 and 3 show that when the shoe portion 2 and toe cap 6 are connected, the medial and lateral walls of the toe cap 6 cover the medial and lateral side portion of the shoe portion.  Similarly, Racine teaches In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Accordingly, it would have been an obvious matter of design choice to fabricate the structure of Yang with the medial and lateral side walls of the toe cap 20 overlapping the medial and lateral portions of the shoe body 10.  
  With further respect to claim 36 and in regard to claim 19, it is clear from Figure 2 of Yang that the female connectors 31 are formed in the lateral vamps 12 before the male connectors 32 are received in the female connectors 31.  In regard to claims 21 and 22, Figure 2 of Yang shows that the shoe body 10 also includes a sole 11 and the toecap 20 has a bottom portion configured to overlie a bottom surface of the sole 11.  In regard to claims 30 and 43, it is apparent from Figure 1 of Yang that the two lateral vamps 12 have front parts that are configured to be located adjacent to the proximal joints of a big toe and a little toe of a skater’s foot.  In regard to claims 20 and 42, Yang teaches a single female connector 31 and male connector 32 on each of the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Furthermore, providing two female connectors 31 and male connectors 32 on the lateral vamps 12 and the toecap 20, respectively, with further serve to secure the connection between the toecap 20 and the shoe body 10.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide the device of Yang with two female connectors 31 and male connectors 32 on the lateral vamps 12 and the toecap 20, respectively, as an obvious matter of design choice.  In regard to claims 25 and 39, Yang teaches that it is well known in the art to attach a toecap to a show body using an adhesive (see para. 0005).  Racine also teaches that prior to positioning the toe protector 40, a layer of glue may be applied to toe cover 26 to ensure that cover 26 adheres to the interior wall of toe protector 40 (see col. 4, lines 37-39).  Thus, it would have been obvious for one of ordinary skill in the art at the time the invention was made to utilize glue or adhesive to attach the vamps 12 and toecap 20 of Yang as an alternative to the male/female connectors, as they are shown by the art to be equally useful to attach a two cap to a vamp/shoe form.  In regard to claims 32-33 and 45-46, Figure 2 of Yang shows that the toecap 20 has a ridge on the edges (just distal to the male connectors 32).  

Claims 23, 24, 37, 38 and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang (U.S. Patent Application Publication No. 2012/0011742) .
In regard to claims 23, 24, 37 and 38, Yang is silent as to a tongue extending upwardly and rearwardly from the toecap and a top extension on the toecap that affixes the tongue to the toecap.  However, Frappier discloses a skate having a tongue 100 extending upwardly and rearwardly from a toe cap 20 (see Fig. 7).  The toe cap 20 includes a top extension that affixes the tongue 100 to the toe cap 20 (the aperture 202 and affixing element 200).  Frappier teaches a tongue for a skate and is an example that tongues on skates are well known in the art (see also Koyess et al., U.S. Patent Application Publication No. 2010/0156058 and Miller et al., U.S. Patent No. 5,342,070).  Frappier also demonstrates that a toe cap including a top extension that affixes the tongue to the toe cap is well known in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide the device of Yang with a tongue and an extension on the toe cap to attach the tongue to the toe cap, as shown by Frappier and as is well known in the art.  In regard to claim 50, see the above rejection for claim 18 based upon Yang in view of Johnson and Racine.  With further respect to claim 50, as is would have been obvious for one of ordinary skill in the art at the time the invention was made to utilize the shoe shell disclosed by Yang as a skate boot that is part of a skate structure, Frappier teaches a blade on the skate (see Fig. 1) and it would have been obvious for one of ordinary skill in the art at the time the invention was made to connect the device of Yang to a blade so the overall device could be used as a skate.  

s 31, 34, 44 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang (U.S. Patent Application Publication No. 2012/0011742)  in view of Johnson (U.S. Patent No, 1,832,866) and Racine (U.S. Patent No. 6,505,422) and further in view of Van Horne et al. (U.S. Patent Application Publication No. 2011/0101665).
In regard to claims 31, 34, 44 and 47, Yang is silent as to the material makeup of toecap 20 and the two lateral vamps 12.  However, Van Horne et al. teach a similar skate structure comprised of a shell structure 208 that includes a toecap and medial and lateral sidewalls (see Fig. 3) where the shell structure 208 can be made of any suitable stiff material such as carbon fiber, Kevlar® or heat moldable thermoplastic and can also be a layer of a carbon fiber and a later of thermoplastic (see para. 0021).  Van Horne et al. thus demonstrate that the use of fiber-matrix composite materials and thermoformable materials for making skate boots is well known in the art.  Furthermore, the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Accordingly, it would have been obvious for one of ordinary skill in the art to fabricate the toecap 20 and two lateral vamps 12 from a fiber-matrix composite material and/or a thermoplastic material as an obvious matter of design choice.  

Allowable Subject Matter
Claims 1-17 are allowable over the prior art.

Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive.
A. Rejection of Claims 18-25 and 28-50 under 35 U.S.C. § 251 - Recapture
Applicant argues that claims 18-25 and 28-50 are not subject to recapture because they are directed to “overlooked aspects” (7/7/21 response at p. 12).  Applicant points to MPEP § 1412.01(II) which states:
II.    OVERLOOKED ASPECTS

Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects. In other words, the reissue claims are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application. For example, if all the claims were drawn to species A in the original application, reissue claims drawn to species B are considered claims to overlooked aspects, assuming that there was not a generic claim that covered both species A and B in the original application.

Claims to overlooked aspects are not subject to recapture because the claims are, by definition, unrelated to subject matter that was surrendered during the prosecution of the original application. In the decision of In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012), the Federal Circuit explained:

Whereas the recapture rule applies when surrendered subject matter is being reclaimed, overlooked aspects by definition were never claimed and thus never surrendered. See Mostafazadeh, 643 F.3d at 1360 [98 USPQ2d at 1644]. Rather, as we explained in Mostafazadeh, "overlooked aspects" is a separate inquiry under reissue that is independent of whether or not the recapture rule applies.

679 F.3d at 1347, 102 USPQ2d at 1870.

Applicant states that is interprets “covered” as “within the scope of” and thus if the applicant presents a claim to subject matter that was never within the scope of any claim in the original application prosecution, the applicant’s claim is a claim to an over looked aspect (7/7/21 response at p. 12).  To that end, applicant further argues that each of the independent claims of the original patent application (1, 19 and 20) included a feature that is not found in any of independent claims 18, 36, 49 and 50 of the instant reissue application which means that the invention/embodiments/species defined in 
MPEP § 1412.02(II) sets forth the three step test for recapture:
II.    THREE STEP TEST FOR RECAPTURE:

In Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:

We apply the recapture rule as a three-step process:

(1) first, we determine whether, and in what respect, the reissue claims are 
broader in scope than the original patent claims;

[NOTE: if the claims are not broader in scope than the original patent claims,
 there is no recapture; if the claims are broader in scope, then proceed to step 
(2).]

(2) next, we determine whether the broader aspects of the reissue claims relate 
to subject matter surrendered in the original prosecution; and

[NOTE: if the broader aspects of the reissue claims do not relate to surrendered subject matter, there is no recapture; if the broader aspects of the 
reissue claims do relate to surrendered subject matter, then proceed to step 
(3).]

(3) finally, we determine whether the reissue claims were materially narrowed in 
other respects, so that the claims may not have been enlarged, and hence avoid 
the recapture rule.

[NOTE: if the reissue claims were materially narrowed in aspects related to 
the surrendered subject matter, there is no recapture; if the claims were not
materially narrowed in related aspects or were narrowed 		in unrelated aspects, there is recapture.]

	First, as is set forth above, a broadening aspect is present in the reissue which was not present in the application for patent.  Specifically, amended independent claim 18 and new independent claims 36, 49 and 50 omit recitation of the lengthwise overlapping first and second medial walls and lengthwise overlapping first and second lateral walls on the toe cap.  Second, during the prosecution of the original application, application serial no. 14/087,092, applicant added this claim language specifically to overcome a rejection of claim 19 (which became patent claim 18).   Applicant argued at page 6 of an amendment filed 9/9/16 in the ‘092 application that claim 19 had been amended to incorporate the subject matter of claim 2 in response to an interview with the examiner on 8/31/16, where the examiner has suggested that incorporating the subject matter of claim 2 into claim 19 would make claim 19 allowable.  Thus, the recitation of the lengthwise overlapping first and second medial walls and lengthwise overlapping first and second lateral walls on the toe cap constitutes subject matter surrendered during the original prosecution.  Applicant does not contend that this recitation DOES NOT constitute the surrendered subject matter.  Third, applicant does not contend and has never contended that independent claims 18, 36, 49 and 50 of the instant reissue application are narrower than the claims of U.S. Patent No.9,554,615.  Instead, applicant argues that pursuant to MPEP § 1402.01(II), the claims of the instant reissue application are not subject to recapture because they are drawn to “overlooked aspects” because independent claims 18, 36, 49 and 50 DO NOT include a feature that was found in independent claims 1, 19 and 20 of the original patent application 14/087,092.  Although applicant does not set forth in the July 7, 2021 response what these “features” are, it can be presumed from the appeal brief filed January 11, 2021 that these “features” are set forth at p. 13 of the appeal brief.  
Applicant’s contention of “overlooked aspects” is misplaced.  “Overlooked aspects” only applies when there are claims to separate inventions/embodiments/species that were disclosed but never covered by the claims 
Assuming arguendo that applicant is attempting to argue that newly filed claims 18, 36, 49 and 50 are drawn to a separate inventions/embodiments/species that were disclosed but never covered by the claims, the examiner must look to the claim language to determine what that separate invention/embodiment/species is.  Recitations to apertures appear in newly filed claims 18, 36, 49 and 50.  A review of the specification of U.S. Patent No. 9,554,615 indicates that the apertures 46A, 46B are actually NOT a separate species/embodiment because the apertures 46A, 46B are disclosed as being present in the invention as a whole (see col. 4, lines 60-62).  Use of the phase “in a further embodiment” at col. 7, lines 8-9 does not indicate that the apertures 46A, 46B represent a different embodiment.  If anything, it is only the glue occupying the apertures 46A, 46B that is new and this does not constitute a new, patentably-distinct species.  As noted above, there is no distinct species with respect to the apertures 46A, 46B.  A review of the prosecution history of the underlying application, application serial no. 14/087,092, indicates that original claim 7 (which depended from original claim 1) recited “…wherein the front medial and lateral end plurality of apertures…”  Thus, pursuant to MPEP § 1412.01(II), since there is no distinct species with respect to the apertures and since the apertures was claimed in the original application prosecution, they CANNOT constitute overlooked aspects.  

B. Rejection of Claims 18-25 and 28-48 under 35 U.S.C. § 112
Applicant argues that glue or adhesive filling apertures on the outer shell 12 and applied such that the top cap 140 is affixed to the outer shell is clearly an “affixing element” (7/7/21 response at p. 14).  Applicant further argues that 35 U.S.C. § 112 does not require an “affirmative” recitation of the claimed terms (7/7/21 response at p. 14).  Applicant also argues that claim 20 does not recite any relationship whatsoever between the recited first aperture and second aperture and thus, there is no mislead (7/7/21 response at p. 16).
The examiner disagrees that the disclosure of glue or adhesive constitutes an “affixing element.”  35 U.S.C. 112, 1st paragraph requires “full, clear, concise and exact terms” and there is no “affixing element” disclosed in the specification with respect to apertures 46A and 46B (see rejection above).  Use of the term “element” implies a mechanical structure and glue or adhesive are not mechanical structures.  Thus, applicant cannot recite “affixing element” in the claims. Regarding claim 20, apertures 76 are disclosed as receiving laces at col. 5, lines 10-12.  However, these apertures 76 are disclosed as being on the skate boot 10 and not the medial and lateral side portions 38, 40 of the outer shell 12, as apertures 46A, 46B are.  Furthermore, the apertures 46A 

C. Rejection of Claims 18-25 and 28-28 under 35 U.S.C. § 251 – Original Patent
Applicant argues that glue or adhesive filling apertures of on the outer shell 12 and applied such that the top cap 140 is affixed to the outer shell is clearly an “affixing element” and thus an “affixing element” is clearly disclosed in the original patent (7/7/21 response at pp. 17-18).  Applicant argues that the entire disclosure must be considered in determining what patentee intended as his invention and the original patent in the instant reissue application does not positively limit the invention away from the subject matter of claims 18-25 and 28-48, pointing to a boilerplate passage in the specification (col. 7, lines 47-54) regarding combination of embodiments (7/7/21 response at p. 18).  Applicant also argues that the rationale of the court in Antares Pharma Inc. v. Medac Pharma Inc and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014), that the claims to a non-jet injector violated the original patent requirement of 35 USC 251 because the disclosure consistently referred to a “jet injector” does not apply here because of the boilerplate passage at col. 7, lines 47-54 (7/7/21 response at pp. 18-19).  Applicant further argues that the absence of an intent is simply not enough, citing to In re Amos, 953 F2d 613, 21 USPQ2d 1271 (Fed. Cir. 1991) and MPEP § 1412.  
As is noted above with respect to the rejection under 35 U.S.C. § 112, 1st paragraph, the examiner disagrees that the disclosure of glue or adhesives constitutes an “affixing element.”  But, with respect to the original patent requirement of 35 U.S.C. § 251, the decision in Antares notes that Supreme Court cases have recognized the U.S. Industrial Chemicals, Inc. v. Carbide & Carbon Chemicals Corp., 315 U.S. 668, 62 S.Ct. 839 (1942).  The decision in Antares, quoting the decision in Industrial Chemicals, states: 
It explained that a reissue claim is for the “same invention” if the 
original patent specification fully described the claimed inventions,
but not if the broader claims ‘are [] merely suggested or indicated in 
original specification’. . .[I]t is not enough that an invention might 
have been claimed in the original patent because it was suggested or
indicated in the specification. 

Antares, 771 F.3d at 1359 (emphasis added).

Then, the decision in Antares says:
 “Whether or not the written description requirement of § 112 was satisfied here, Industrial Chemicals made clear that, for § 251, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification. . .Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.  

Antares, 771 F.3d at 1362 (emphasis added).

Antares thus importantly set forth a “clear and unequivocal” standard for reissue applications to comply with § 251 that built upon and further defined the standard set forth in Industrial Chemicals.  In Antares, in analyzing the case, the court found that the disclosure was not sufficient because the new reissued claims were "merely suggested or indicated in the original specification" and the original specification was not sufficiently clear that the invention(s) claimed in the reissue application "constitute[d] parts or portions of the invention." Antares,  771 F.3d at 1359 (quoting Corbin Cabinet Lock Co. v. Eagle Lock Co., 150 U.S. 38, 42-43 (1893)). In Antares the court stated "[a]lthough safety features were mentioned in the specification, they were never Antares, 771 F.3d at 1363. Specifically, the court found that the patent only disclosed one invention, which was a particular class of jet injectors, due to the clearly repetitive use of "jet injector" in the title, the abstract, the summary of the invention, and the entirety of the specification of the patent. As a result, the claims in the reissued patent to the safety features on a generic injector (e.g., a non-jet injector) were held to violate the original patent requirement of 35 U.S.C. 251.
	Following in the footsteps of Antares is the decision of the Federal Circuit in Forum.  The court in Forum also harkened back to Industrial Chemicals as setting the standard for the analysis under § 251 for original patent and concluded:
	Thus, for broadening reissue claims, the specification of the original 
	patent must do more than merely suggest or indicate the invention
	recited in the reissue claims; “[i]t must appear from the face of the 
	instrument that what is covered by the reissue was intended to have
	been covered and secured by the original.”

	Forum, 926 F.3d at 1351-1352, quoting Industrial Chemicals, 315 U.S. at 676 (emphasis added).
	The court in Forum also acknowledged the standard set forth in Antares, stating “[t]he original patent ‘must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Forum, 926 F.3d at 1352, quoting Antares, 771 F.3d at 1362.   
At issue in Forum was whether or not the claims of the reissue application could recite a workpiece lacking arbors.  Forum, 926 F.3d at 1349.  In analyzing the case, the court noted that Flow Valve did not dispute that the face of the original ‘213 patent does Forum, 926 F.3d at 1352.  Flow Valve presented a declaration to support their argument, but the court concluded “The Iafrate declaration does not aid the court in understanding what the instrument actually say, but instead asserts what a person of ordinary skill in the art would purportedly understand in the absence of the disclosure of an arbor-less embodiment.  Forum, 926 F.3d at 1352.  Indeed, the court concluded “Even if a person of ordinary skill in the art would understand that the newly claimed, arbor-less invention would be possible, that is insufficient to comply with the standard set forth in Industrial Chemicals and Antares.” Forum, 926 F.3d at 1352 (emphasis added).  
Using the standards set forth in Antares and Forum, the examiner maintains that it is clear that the ‘615 patent does not clearly and unequivocally disclose an “affixing element.”  Also in Forum, the court noted that “boilerplate language that modifications can be made to the original disclosed invention does not suggest even an arbor-less embodiment…Nor do the passages “clearly and unequivocally” disclose such an embodiment.  Forum, 926 F.3d at 1352.  Col. 7 lines 47-54 of the ‘615 patent contain similar “boilerplate” language that does not “clearly and equivocally” disclose an “affixing element.”  


D. Rejection of Claims 18-22, 25, 28-30, 32-33, 35, 36, 39-41, 43, 45-46 and 48-49 under pre-AIA  35 U.S.C. 103(a) 

In response to applicant's arguments, the examiner notes that Yang does not specifically teach that the connection between the toe cap 20 and the vamps 12 must exert specific forces and must not protrude into the interior of the shoe.  Thus, applicant’s arguments that the combination of Yang in view of Johnson and Racine would render Yang unsuitable for its intended purpose based on these factors is without merit.   The only requirement set forth by Yang is that the connection between the toe cap and show body be quick and not easily detached (see para. 0008).  However, applicant’s argument that the combination of Yang in view of Johnson and Racine would result in the toe cap being easily detachable from the shoe body because the shoe body In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The prior art as w whole, that is Yang, Johnson and Racine, inform one of ordinary skill in the art that toe caps overlying the medial and lateral sides of a skate boot are well known in the art.  One of ordinary skill in the art, in reversing the overlapping of the toe cap 20 and vamps 12 of Yang so that the toe cap 20 overlies the vamps 12, would also understand that the female/male connection between outer connectors 32 (male) and female connectors 31 would also need to be modified.  Yang teaches that the toe cap 20 and the vamps 12 connect via an overlapping connection that is secured with the connectors 31, 32.  Thus, the position of the outer connectors 32 (male) on the toe cap 20 would need to be reversed to the opposite side of the medial and lateral walls of the toe cap 20 in order to interact with the female connectors 31 on the vamps 12.  This would not change the principle and operation of Yang, as is noted above.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Amendments in Reissue Applications
	Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

The provisions of 37 CFR 1.173(b)(1), (d), (f) and (g) govern amendments to the specification (other than the claims) in reissue applications. The following guidance is provided as to the procedure for amending the specification:

b)	An entire paragraph of specification text may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. 
c)	Applicant must indicate the precise point where each amendment is made. 
d)	All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. Thus, all paragraphs which are newly added to the specification of the original patent must be submitted as completely underlined each time they are re-submitted in the reissue application.
The provisions of 37 CFR 1.173(b)(2), (c)-(e) and (g) govern amendments to the claims in reissue applications. The following guidance is provided as to the procedure for amending the claims:
a)	For each claim that is being amended, the entire text of the claim must be presented with the bracketing and/or underlining required by 37 CFR 1.173(d).
b)	For each new claim added to the reissue, the entire text of the added claim must be presented completely underlined.
c)	A patent claim should be canceled by a direction to cancel that claim. There is no need to present the patent claim surrounded by brackets.
d)	A new claim (previously added in the reissue) should be canceled by a direction to cancel that claim.

f)	Pursuant to 37 CFR 1.173(c), each amendment submitted must set forth the status of all patent claims and all added claims as of the date of the submission. The status to be set forth is whether the claim is pending or canceled. 
g)	Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the patent’s disclosure for all changes made in the claim(s), whether insertions or deletions. 
h)	Pursuant to 37 CFR 1.173(e), original patent claims are never to be renumbered. A patent claim retains its number even if it is canceled in the reissue proceeding, and the numbering of any added claims must begin after the last original patent claim. 
i)	Pursuant to 37 CFR 1.173(g), all bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application. 

The provisions of 37 CFR 1.173(b)(3) govern amendments to the drawings in reissue applications. The following guidance is provided as to the procedure for amending drawings: 
a)	Amending the original or printed patent drawing sheets by physically changing or altering them is not permitted. 

c)	All changes to the figure(s) must be explained, in detail, beginning on a separate sheet which accompanies the papers including the amendment to the drawings. 
d)	If desired, applicant may include a marked-up copy of any amended drawing figure, including annotations indicating the changes made. Such a marked-up copy must be clearly labeled as “Annotated Marked-up Drawings”, and it must be presented in the amendment or remarks section that explains the change to the drawings. 

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEVERLY MEINDL FLANAGAN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, either Supervisory Patent Reexamination Specialist Gay Ann Spahn can be reached at (571)-272-7731 or Supervisory Patent Reexamination Specialist Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								

/Beverly M. Flanagan/
Beverly M. Flanagan
Primary Examiner
CRU – Art Unit 3993




Conf:  /JRJ/
Conf:  /GAS/




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,554,615 the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.